Opinion issued July 16, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00377-CV
                            ———————————
                       IN RE ANDRA FOLWER, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Andra Fowler, has filed a petition for writ of mandamus, seeking an

order directing the trial court to reverse its order denying a motion to compel.1

      We deny relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).



1
      The underlying case is Andra Fowler v. Jamee Lon Tran, cause number 2017-
      36965, pending in the 215th District Court of Harris County, Texas, the Honorable
      Elaine Palmer presiding.
                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Hightower.




                                        2